Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0139788 (Jhunjhunwala et al.) in view US 2018/0110081 (Serna et al.).
As to claims 12, 17 and 25, Jhunjhunwala teaches an apparatus comprising a processor and configured for inclusion within a user equipment device (UE), wherein the apparatus is configured to cause the UE to: 
attempt to initiate a high-priority call using a first SIM (see steps 412 and 414, fig 4 and paragraphs 54 and 55, emergency call = high priority); 
determine that the UE is unable to successfully initiate the high-priority call with the first SIM; in response to determining that the UE is unable to successfully initiate the high- priority call with the first SIM, activate a second subscriber identity module (SIM) associated with a separate account from the see steps 416 and 418, fig 4 and paragraphs 19-21, 55 and 56, each subscription uses a different SIM); 
establish a connection with a cellular network using the SIM; and perform the high-priority call using the established connection (see step 420, fig 4 and paragraph 56).
What is lacking from Jhunjhunwala is the first SIM being a physical SIM card and the second SIM being an auxiliary eSIM.
In analogous art, Serna teaches a UE having a primary SIM that is a physical SIM card and a secondary SIM that is an eSIM intended to be used when the primary SIM cannot be used (see Serna, paragraphs 45 and 46).
It would have been obvious to one of ordinary skill in the arts to apply this teaching into Jhunjhunwala, so as to reduce hardware costs by requiring just one physical SIM card for a dual subscription UE.
Claims 13, 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0139788 (Jhunjhunwala et al.) in view US 2018/0110081 (Serna et al.) as applied to claims 12, 17 and 25 above, and further in view of US 2019/0124124 (Chong et al.). 
As to claims 13, 18 and 26, what is further lacking is wherein determining that the UE is unable to initiate the high-priority call comprises determining that the UE is in a roaming environment and is unable to initiate the high-priority call while roaming
In analogous art, Chong teaches a UE failing to make a call based on that UE roaming into a network and determining it incapable of supporting that service (see Chong, paragraph 184).
It would have been obvious to one of ordinary skill in the arts to apply this teaching into Jhunjhunwala, so as to ensure proper service be provided to the UE.
Claims 14, 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0139788 (Jhunjhunwala et al.) in view US 2018/0110081 (Serna et al.) as applied to claims 12, 17 and 25 above, and further in view of US 2009/0323673 (Gabbay et al.) 
As to claims 14, 19 and 27, what is further lacking is wherein determining that the UE is unable to initiate the high-priority call comprises determining that a physical subscriber identity module (SIM) card of the UE has been removed.
In analogous art, Gabbay teaches a UE failing to make a call based on determining that it cannot utilize a removed SIM (see Gabbay, paragraph 65).
It would have been obvious to one of ordinary skill in the arts to apply this teaching into Jhunjhunwala, so as to ensure proper service be provided to the UE.
Claims 15, 16, 18, 20, 28  and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0139788 (Jhunjhunwala et al.) in view US 2018/0110081 (Serna et al.) as applied to claims 12, 17 and 25 above, and further in view of Well Known Prior Art (Official Notice).
As to claims 15, 18 and 28, what is further lacking is wherein determining that the UE is unable to initiate the high-priority call comprises determining that a cellular access plan of the UE has run out of one or both of data or minutes for performing the high-priority call.
Examiner takes Official Notice that it was well known for a UE to fail to make a call based on determining that it the subscription it is using has run out of minutes or data.
It would have been obvious to one of ordinary skill in the arts to apply this teaching into Jhunjhunwala, so as to ensure proper service be provided to the UE.
As to claims 16, 20 and 29, what is further lacking is wherein performing the high-priority call comprises transmitting location information of the UE to a device security application server through the cellular network.
Examiner takes Official Notice that it was well known for a UE to transmit location information of the UE to a security application server through the cellular network during an emergency call.
It would have been obvious to one of ordinary skill in the arts to apply this teaching into Jhunjhunwala, so as to ensure that emergency responders know where the UE is.
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0139788 (Jhunjhunwala et al.) in view US 2018/0110081 (Serna et al.) as applied to claims 12, 17 and 25 above, and further in view of US 2021/0235541 (Seol et al.).
As to claims 21, 23 and 30, what is further lacking is wherein determining that the UE is unable to initiate the high-priority call comprises determining that Wi-Fi is not available for performing the high-priority call..
In analogous art, Soel teaches a UE prioritizing a Wi-Fi network for an emergency call and using a cellular after it is determined that the Wi-Fi emergency call has failed (see Soel, paragraph 4).
It would have been obvious to one of ordinary skill in the arts to apply this teaching into Jhunjhunwala, so as to ensure proper service be provided to the UE.
Claims 22, 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0139788 (Jhunjhunwala et al.) in view US 2018/0110081 (Serna et al.) as applied to claims 12, 17 and 25 above, and further in view of US 2014/0364099 (Pai et al.)
As to claims 22, 24 and 31, what is further lacking is wherein the high-priority call is associated with a Find My Device protocol.
In analogous art, Pai teaches a UE making a high priority call using Find My Device protocol (see Pai, paragraph 95).
It would have been obvious to one of ordinary skill in the arts to apply this teaching into Jhunjhunwala, so as to allow a user to find their devices.
Allowable Subject Matter
Claim 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641